In an action, inter alia, to recover damages for breach of contract, plaintiffs appeal from an order of the Supreme Court, Queens County, dated October 27, 1976, which denied their motion for summary judgment as to their causes of action and as to defendants’ counterclaims. Order affirmed, with $50 costs and disbursements. The plaintiffs’ motion for summary judgment, both as to their causes of action and as to the defendants’ counterclaims, was properly denied. There are issues of fact which are so interwoven that all claims should be heard together. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.